JUDGE-DUVALL
delivered the opinion oe the court:
The defendant was indicted for receiving certain goods, knowing them to have been stolen. On the trial the court below admitted evidence tending to prove that other stolen goods were found in the possession of the defendant. Whether such evidence was admissible or not is the only question to be decided. -
After a careful exámination of the authorities we are satisfied that the court below decided this point correctly. It seems to be the well settled doctrine that such evidence is admissible for the purpose of showing guilty knowledge on the part of the accused that the goods, for receiving- which he is charged, were stolen. (2 Russell on Crimes, pages 251-2; 3 Greenleaf on Evidence, sections 31, 34.)
The judgment is therefore affirmed.